                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE

MORTON DEAN MOORE,                            )
                                              )
              Petitioner,                     )
                                              )
v.                                            )      Nos.: 3:19-CV-203-TAV-DCP
                                              )            3:11-CR-6-TAV-CCS-4
UNITED STATES OF AMERICA,                     )
                                              )
              Respondent.                     )


                                 JUDGMENT ORDER

       For the reasons set forth in the accompanying opinion, it hereby is ORDERED and

ADJUDGED that Petitioner’s § 2255 motion [Doc. 1, No. 3:19-CV-203; Doc. 218,

No. 3:11-CR-6-4] is DENIED, and this action is DISMISSED with prejudice.

       Should Petitioner give timely notice of an appeal from this order, such notice will

be treated as an application for a certificate of appealability, which is hereby DENIED

because he has failed to make a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484

(2000). Additionally, the Court has reviewed this case in accordance with Rule 24 of the

Federal Rules of Appellate Procedure and hereby CERTIFIES that any appeal from this

action would not be taken in good faith and would be totally frivolous. Therefore, any

application by Petitioner for leave to proceed in forma pauperis on appeal is DENIED. See

Fed. R. App. P. 24.
    The Clerk is DIRECTED to close civil case number 3:19-CV-203.

    IT IS SO ORDERED.


                             s/ Thomas A. Varlan
                             UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

    LeAnna R. Wilson
   CLERK OF COURT




                                     2
